           Case 1:20-cv-00095-DAD-EPG Document 22-1 Filed 12/16/20 Page 1 of 2



1    PATRICK BUELNA, ESQ., SBN 317043
2
     POINTER & BUELNA, LLP
     LAWYERS FOR THE PEOPLE
3    Well Fargo Center
     1901 Harrison St., Suite 1140,
4
     Oakland, CA 94612
5    Tel: 510-929-5400
     Email: PBuelna@LawyersFTP.com
6
     Attorneys for Plaintiffs
7

8                                      UNITED STATES DISTRICT COURT
9                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     ANDREW HARO, et al.,                            CASE NO.: 1:20-cv-00095-NONE-EPG
12

13                     Plaintiffs,                   DECLARATION OF PATRICK BUELNA
     v.
14

15
     COUNTY OF STANISLAUS, et al.,

16                     Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                    i
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
           Case 1:20-cv-00095-DAD-EPG Document 22-1 Filed 12/16/20 Page 2 of 2



1
     I, PATRICK M. BUELNA, declare:
2
        1. I am the attorney of record for Plaintiff in this action. I am licensed to practice in the state of
3
             California and have been admitted to courts in the Northern, Eastern and Central District of
4
             California, and the Ninth Circuit Court of Appeals. I have personal knowledge of the facts
5
             contained in this declaration, and if called upon to testify I could and would testify
6
           competently as to the truth of the facts contained herein.
7
        2. Salinas Valley State Prison is refusing to make Mr. Haro available for an attorney-client
8
             consultation by telephone without a court order, despite a letter explaining that he has a
9
             federal civil rights case that requires his input and consultation with counsel.
10

11           The prison is requesting evidence of an immediate hearing.

12      3. Plaintiff is forced to make this motion. Notably, clients are regularly produced for in-person
13
             and telephonic consultations with their attorneys, since they have a constitutional right to
14
             access to an attorney. Furthermore, clients are regularly produced by writ of habeas corpus for
15

16
             settlement conference in their civil rights cases. Therefore, Plaintiff respectfully requests a

17           telephonic consultation with his attorney in regards to his civil rights case.
18
        4. I emailed and checked with Defendant’s counsel, and Defendant does not oppose this motion.
19

20
     Date: December 16, 2020                                Respectfully submitted,
21

22                                                  POINTER & BUELNA, LLP
23                                                  LAWYERS FOR THE PEOPLE

24
                                                    /s/ Patrick Buelna
25
                                                    PATRICK M. BUELNA
26
                                                    COUNSEL FOR PLAINTIFFS

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                       1
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
